Citation Nr: 1109683	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-19 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for residuals of a compression fracture of T-11.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from May 1976 through August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Board notes that the case caption, above, has been amended to include the issue of whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Several documents in the record, described with more particularity below, establish that the Veteran has raised the TDIU claim.  As such, it is considered a part of his increased rating claim, and the case caption now reflects this element of the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).


The Veteran is seeking ratings in excess of 20 percent for his service-connected residuals of a compression fracture of T-11.  He was originally service-connected for this disability by way of a December 1977 rating decision.  The present claim stems from his May 2006 claim for a disability rating in excess of 10 percent, which was denied by way of a May 2007 rating decision.  During the course of the Veteran's appeal, his rating was increased to 20 percent, effective May 12, 2006, the date of his claim.  Since this time, the Veteran has not indicated that he was satisfied with the 20 percent disability rating, thus his disagreement with the rating assigned remains pending.  AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy where less than the maximum available benefits is awarded).

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In this case, a review of the claims file reveals that the record is underdeveloped such that the current severity of the Veteran's disability is potentially not apparent in the record.  In particular, the Veteran, in a January 2011 statement, suggested that he is in receipt of Social Security Administration disability benefits.  VA has a duty to assist the Veteran in obtaining evidence relevant to his claims, which is in the control of a Federal department or agency, including relevant records from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2010).  At no time have the medical records in relation to this Veteran's Social Security Administration disability claim been obtained and associated with the claims file.  VA treatment records also fall under the 38 C.F.R. § 3.159(c)(2) duty to assist.  Any updated, non-duplicative records from VA treatment facilities should be associated with the claims file.  A remand is required so that the Social Security Administration and updated VA records can be obtained.

Also, the Veteran suggests that due to his service-connected back disability, he can no longer work.  See May 2006 claim, June 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), and January 2011 statement.  He has, therefore, raised a claim for entitlement to a TDIU.  As such, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2010).  If, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability, rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration.  
38 C.F.R. § 4.16(b) (2010).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Id.  Here, at present, the Veteran's service-connected disabilities do not meet the schedular requirement for TDIU.  The Board recognizes that the outcome of his increase rating claim may impact this fact, however, whether or not the schedular requirements are met, the issue was clearly raised in the record, and therefore an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The RO/AMC shall ensure the 38 C.F.R. § 3.159(c)(2) duty to assist the Veteran is met by obtaining and associating with the claims folder, all relevant Social Security Administration records and VA outpatient treatment records.

2.  Once the above development is complete, the RO/AMC shall schedule the Veteran for a VA examination in connection with his TDIU claim.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


